NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 17 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

                                                No.   21-55422
SMITA SANGHVI and MOUNTAIN VIEW
CENTERS, INC.,                  D.C. No.                     CV-20-11437-PA-JC

                Appellants,
                                                MEMORANDUM*
 v.

COUNTY OF SAN BERNARDINO, a
municipal corporation; et. al.,

                Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                          Submitted February 15, 2022**
                              Pasadena, California

Before: BRESS and BUMATAY, Circuit Judges, and BENITEZ,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
       Smita Sanghvi and Mountain View Centers, Inc. (collectively, “Appellants”),

appeal a district court order granting a motion to dismiss filed by the County of San

Bernardino, California, Adriane Picazo, and Jesse Archer (collectively,

“Appellees”). We review de novo a district court’s decision to grant a motion to

dismiss, Zadrozny v. Bank of N.Y. Mellon, 720 F.3d 1163, 1167 (9th Cir. 2013), and

we affirm.

                                          I

       Appellants’ Section 1983 claim alleges violations of the Fourth Amendment,

Due Process and Equal Protection Clauses, and vicarious liability under Monell v.

Dep’t of Soc. Servs., 436 U.S. 658 (1978). The district court correctly dismissed on

all theories of liability.

       Due Process

       There was no deprivation of due process here. Appellants can seek a remedy

under California law for any damages suffered due to any alleged breach of contract

claim. California law thus affords Appellants sufficient opportunity to pursue their

breach of contract claim in state court. Accordingly, we conclude that the California

statutory scheme does not deprive Appellants of their claim for damages without due

process of law. See Lujan v. G & G Fire Sprinklers, Inc., 532 U.S. 189, 195 (2001)

(holding that a California law which provided sufficient opportunity to pursue

payment in state court did not violate due process).


                                         2
      Appellants’ attempt to distinguish Lujan from the present case fails. First,

Appellants do not have a property interest in the residents of the facility. Second,

Appellants were not deprived of pursuing their occupation because Mountain View

remained open and the County did not seize their property. Finally, under California

Probate Code § 2351(a), the right to the care, custody, and control of conservatees

is reserved expressly to the conservator. Under Section 2352, this includes the

authority to establish the residence of the ward at any place within the State without

permission of the Court. Appellants had no “present entitlement” to control the

housing decisions of the conservatees in their facility under state conservatorships.

See Lujan, 532 U.S. at 196.

      Appellants’ substantive due process claim fails too. To establish a violation

of substantive due process, Appellants are required to prove that the County’s

actions were “‘clearly arbitrary and unreasonable, having no substantial relation to

the public health, safety, morals or general welfare.’” Sinaloa Lake Owners Ass’n.

v. City of Simi Valley, 882 F.2d 1398, 1407 (9th Cir. 1989) (quoting Euclid v. Ambler

Realty Co., 272 U.S. 365, 395 (1926)). To constitute a violation of substantive due

process, the alleged deprivation must “shock the conscience and offend the

community’s sense of fair play and decency.” Marsh v. Cty. of San Diego, 680 F.3d

1148, 1154 (9th Cir. 2012) (citation and internal quotation marks omitted).

Appellants fail to demonstrate how a decision to remove conservatees from an


                                          3
environment where there are allegations of sexual assault (even if they are later

found out to be false) either “shock[s] the conscience” or “offend[s] the community’s

sense of fair play.” Id.

      Equal Protection

      Appellants did not brief the Equal Protection Clause issue to this Court. We

therefore decline to reach the issue. See, e.g., Smith v. Marsh, 194 F.3d 1045, 1052

(9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief

are deemed waived.”).

      Monell

      Appellants’ complaint fails to point to any specific “policy or custom” that

resulted in a constitutional deprivation. Monell, 436 U.S. at 694. Appellants’

conclusory allegation that Appellees “acted under color of statutes, regulations,

customs, and usages of the County of Los Angeles, County of San Bernardino and

the State of California for purposes of ‘state action’ and ‘color of law’ under 42

U.S.C. § 1983” is insufficient to state a claim under Monell.

      Fourth Amendment

      The Fourth Amendment protects people from unreasonable searches and

seizures of “their persons, houses, papers, and effects.” U.S. CONST. amend. IV.

Appellants’ complaint does not specify what their property interest is in this case.

The opposition to Appellees’ motion to dismiss indicates that the property interest


                                         4
is the residents. However, because Appellants do not have a property interest in the

residents, their Fourth Amendment claim fails

                                         II

       Federal Fair Housing Act

       Appellants’ complaint contains no allegations of how the County’s decision

to remove residents was based on a protected status under the FHA. To the contrary,

Appellants assert the decision to remove residents was based on an incorrect report

that one of the residents had sexually assaulted other residents.       Appellants’

complaint thus demonstrates there were non-discriminatory reasons for the removal

of the patients from their facilities.

       AFFIRMED.




                                         5